Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 uses abbreviation “LLR” without spelling it out.   Appropriate correction is required.


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-3, 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2020/0083991 to Nader et al. (hereinafter Nader) in view of U.S.  Pre-Grant Publication US 2021/0195457 to Kim et al. (hereinafter Kim)
	
 	As to claim 1, Nader discloses a method for predictive reception of physical layer downlink repetitions in NarrowBand Internet-of-things user equipment (UE), the method comprising the following  steps:

 	estimating an expected number of repeated sub-frames required for a successful reception of a current encoded and in sub-frames rate-matched downlink transmission from a base station to a user equipment by applying a redundancy estimation function, wherein the redundancy estimation function uses a downlink control information, DCI (Nader; Abstract; [0014]; [0023]; [0056] discloses data block transmitted on a physical downlink shared channel (PDSCH) as a narrowband Internet of Things (IoT) transmission. [0056] discloses NB-PDCCH),
 	using the estimated expected number of repeated sub-frames as input of a repetition reception control function, wherein the repetition reception control function schedules the repetition reception and a decoding attempt of the downlink transmission to a point in time where an expected success probability is reached according to the redundancy estimation function (Nader; [0024], [0013]; [0018]-[0019])
 	wherein a feedback-loop between the redundancy estimation function and the repetition reception control function is used for refining and adapting the predictive reception of physical layer downlink repetitions in NB-IoT UE (Nader; [0025]; [0013]; [0018]-[0019])
 	Nader discloses of scheduling the repetition reception, but fails to explicitly disclose DCI Format N1 and postpone the repetition reception. However, Kim discloses
 	DCI Format N 1, which is transmitted in Narrowband Physical Downlink Control Channel, NPDCCH, from the base station to the user equipment (Kim; [0428])   

 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to avoid collision in a sub-frame. 

As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Nader-Kim discloses wherein the downlink control information Format Nl comprises information about a downlink resource assignment and repetition number (Nader; [0056]). 

As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition Nader-Kim discloses wherein the DCI Format N 1 is used to indicate downlink scheduling information for the UE, and the repetition number refers to a 3-bit field in DCI Format N1 indicating a number of repetitions of rate matched block (Kim; [0426]; [0442]). 

As to claim 12, the rejection of claim 2 as listed above is incorporated herein. In addition Nader-Kim discloses wherein for the repetition reception control function a threshold value is pre-defined, at which a first decoding attempt is made (Nader; [0016]).

As to claim 15, the rejection of claim 12 as listed above is incorporated herein. In addition Nader-Kim discloses 
wherein the redundancy estimation function decides to receive six repetitions of each sub-frame, and the repetition reception control function schedules the first decoding attempt only after having received sufficient repetitions of each sub-frame (Nader; [0025]; [0013]; [0018]-[0019])


As to claim 16, the rejection of claim 12 as listed above is incorporated herein. In addition Nader-Kim discloses wherein the repetition reception control function acts upon an input of the redundancy estimation function and collects required number of repetitions of each sub-frame of rate matched block (Nader; [0025]; [0013]; [0018]-[0019])

As to claim 17, the rejection of claim 12 as listed above is incorporated herein. In addition Nader-Kim discloses wherein the repetition reception control function schedules decoding attempts and collects further redundancy in case of unsuccessful decoding (Nader; [0025]; [0013]; [0018]-[0019])

As to claim 18, the rejection of claim 1 as listed above is incorporated herein. In addition Nader-Kim discloses wherein the downlink transmission comprises all data that should be transmitted from the base station to the NB-IoT UE over Narrowband physical downlink shared channel (NPDSCH) (Nader; [0025]; [0013]; [0018]-[0019]).

As to claim 19, the rejection of claim 18 as listed above is incorporated herein. In addition Nader-Kim discloses wherein the NPDCCH indicates for which NB-IoT UE there is data in the NPDSCH, where to find them and how often they are repeated (Nader; [0025]; [0013]; [0018]-[0019]).

As to claim 20, the rejection of claim 1 as listed above is incorporated herein. In addition Nader-Kim discloses wherein the expected success probability is a mean probability of 15 successfully decoding a transport block (Nader; [0025]; [0013]; [0018]-[0019]).

4.	Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2020/0083991 to Nader et al. (hereinafter Nader) in view of U.S.  Pre-Grant Publication US 2021/0195457 to Kim et al. (hereinafter Kim) in view of U.S.  Pre-Grant Publication US 2013/0286904 to Xu et al. (hereinafter Xu)

As to claim 4, Nader-Kim discloses of determining channel state information, but fails to disclose of determining soft-buffer status. However Xu discloses
wherein the redundancy estimation function has full access to the UE’s operational state, especially retrieving soft-buffer state, which is represented by log likelihood ratios, LLR (Xu; [0098] discloses a modem modifying soft buffer means retrieving soft buffer state represented by log likelihood ratios) 
  	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order for HARQ retransmission

5.	Claims 5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2020/0083991 to Nader et al. (hereinafter Nader) in view of U.S.  Pre-Grant Publication US 2021/0195457 to Kim et al. (hereinafter Kim) in view of U.S.  Pre-Grant Publication US 2017/0294999 to Patel et al. (hereinafter Patel) 

 	As to claim 5, Nader-Kim discloses redundancy function, but fails to disclose open-loop function. However, Patel discloses 
 	wherein the redundancy estimation function is realized in an open-loop fashion (Patel; [0072])


	As to claim 7, Nader-Kim discloses redundancy function, but fails to disclose close-loop function. However, Patel discloses
 	wherein the redundancy estimation function is realized in a closed-loop fashion (Patel; Fig.7A; [0017] 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use DMRS pilot signals for specific user or users 

As to claim 11, Nader-Kim discloses redundancy function, but fails to disclose open-loop and close-loop function. However, Patel discloses 
wherein the redundancy estimation function is realized in a hybrid approach which combines an open-loop fashion and a closed-loop fashion (Patel; Fig.7A; [0017]; [0072]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to receive data in a particular TTI and use DMRS pilot signals for specific user or users.  

6.	Claims 13-14 is rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2020/0083991 to Nader et al. (hereinafter Nader) in view of U.S.  Pre-Grant Publication US 2021/0195457 to Kim et al. (hereinafter Kim) in view of U.S.  Patent No US 10,783,602 to Reed et al. (hereinafter Reed)

As to claim 13, Nader-Kim discloses decoding, but fails to disclose viterbi decoding. However, Reed discloses 
wherein the repetition reception control function schedules Viterbi decoding attempts including checksum validation in a power efficient manner (Reed; Col. 14, lines 10-16). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to decode convolutional encoded payload

As to claim 14, the rejection of claim 13 as listed above is incorporated herein. In addition Nader-Kim-Reed discloses wherein the repetition reception control function postpones the first decoding attempt to a point in time where the expected success probability is sufficiently large as determined by the redundancy estimation function (Kim; [0364]).  

Allowable Subject Matter
	Claims 6 and 8-10 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/               Primary Examiner, Art Unit 2478